The suit was against an executor for the payment of a legacy. There was a decree for an account to ascertain how much was due to the plaintiff as executrix of Hezekiah Johnson, the legatee. Partial payments had been made by the defendant, and, in stating the account, the commissioner had charged the defendant with the amount of the legacy and interest thereon and credited him with the sums paid and interest thereon from the times when they were paid.
The plaintiff excepted to the report because interest was charged against the plaintiff on the money paid to her testator in part payment of her legacy.
The cause was heard on the exceptions.
The exceptions filed by the plaintiff raise a question as to the mode of applying credits and calculating interest. We think the principle insisted on by the plaintiff is the true one. The exceptions are, therefore, allowed and the account must be reformed accordingly. The principle is settled that a payment should be applied to extinguish the interest on the amount of the sum due at the date of the payment, and the residue, if any, be applied in extinguishment of principle.
The report will be reformed according to the opinion by a reference to the clerk.
PER CURIAM.               Order to refer the report for correction. *Page 142